Citation Nr: 0207671	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for the residuals 
of a right thumb injury, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1982 until April 
1982.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Waco, Texas, which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is right-handed.

3.  The veteran's right thumb injury is currently productive 
of complaints of pain upon attempted use of the thumb; 
objective findings reveal pain on passive motion, and the 
veteran would not move his thumb actively.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a right thumb injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.71a, Diagnostic Code 5224 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that the veteran was 
first awarded service connection for a right thumb injury in 
a November 1997 rating decision.  At that time, the RO 
assigned a 10 percent disability evaluation, effective 
December 1995.  The veteran disagreed with both the rating 
and the effective date, and initiated an appeal.  In October 
1998, these issues came before the Board.  At that time, the 
veteran's request for an earlier effective date was denied.  
Regarding the veteran's claim for an increased evaluation, a 
remand was ordered to further develop the claim.  
Specifically, the RO was instructed to schedule the veteran 
for a VA examination.  Such development has since been 
accomplished, and the file has been returned to the Board.

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO included the VCAA laws in the 
February 2002 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a statement of the case issued in April 
1998, and the aforementioned February 2002 supplemental 
statement of the case.  The RO also made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, per the October 1998 Board 
remand, the veteran was afforded a VA examination in June 
1999 in connection with his claim.  As part of the 
examination, the VA examiner was requested to comment as to 
whether the veteran's right thumb exhibited weakness, 
fatigability, incoordination, and/or painful motion.  The 
examiner stated that the veteran's unwillingness to actively 
move his thumb, rather than an organic disability of the 
thumb, prevented him from reaching a conclusion as to these 
issues.  The examiner further added that, in his opinion, the 
veteran's complaints were psychophysiological.  The examiner 
also specifically observed the presence of callus formation 
on the thumb, signifying that the claimant had some use of 
the thumb.  Therefore, the Board finds that VA discharged its 
responsibilities to provide an examination and that any 
defect in the examination was not the product of VA fault, 
but is wholly attributable to the lack of cooperation from 
the claimant when it was required.  Accordingly, further 
examination is not required as VA has discharged its 
responsibilities under the duty to assist and there is no 
reasonable possibility that a further effort at an 
examination would produce further information as to the 
veteran's limitation of motion due to pain and weakness, 
given his unwillingness to move his thumb so that the 
examiner may fully evaluate the severity of his condition.  
Finally, in addition to the June 1999 examination, the file 
also contains an earlier VA examination report dated August 
1996.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  
As such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  As VA has gathered all available evidence that could 
substantiate the claim, the requirement that VA advise the 
claimant of the division of responsibilities in obtaining 
evidence between VA and the claimant is moot.

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran was first examined by VA in August 1996 regarding 
his right thumb injury.  The examination report noted that 
the veteran had injured his right thumb while hanging from a 
parallel bar.  Physical examination disclosed that the thumb 
appeared to be dislocated.  The interphalangeal (IP) joint 
was fixed at approximately 30 degrees.  There was a 
protrusion of the joint of the phalanx posteriorly, as though 
the joint were dislocated.  There was no motion in the IP 
joint.  The veteran could not oppose the thumb.  The veteran 
was diagnosed with a history of a right thumb sprain with a 
fixed IP joint at 30 degrees and an inability to flex or 
extend the IP joint.  

The veteran was again examined by VA in June 1999.  The 
report of examination noted that the veteran first injured 
his right thumb in 1982.  According to the records, the 
injury was a sprain, and the thumb was placed in a cast.  X-
rays were negative.  The veteran stated that since the cast 
was removed he has not been able to move his right thumb.  
The veteran complained of pain upon attempts to move his 
thumb.  He reported that the pain had increased over time.

Upon physical examination in June 1999 the veteran held his 
thumb at an abducted, externally rotated position, almost a 
semian position, with the metacarpal phalangeal (MCP) joint 
held flexed at 60 degrees.  The veteran would not move his 
thumb when instructed to do so.  Passively, the MCP joint 
could be moved 10 degrees above the 60-degree resting 
position, and 15 degrees below the 60-degree resting 
position.  The examiner was able to passively rotate the 
thumb into opposition, but the tip of the finger was 3 cm 
from the distal palmar crease.  Upon attempt to move it 
further, the veteran complained of considerable pain.  The 
distal interphalangeal (DIP) joint was held at 40 degrees of 
dorsiflexion.  While the veteran would not move it, the 
examiner was able to flex it to 45 degrees.  The veteran 
complained of pain during that passive movement of the joint.  

There was no sensory deficit or swelling in the thumb, which 
the examiner remarked was not particularly painful.  The 
thumb was not tender.  When asked to make a fist, the veteran 
closed all of his fingers down to the distal palmar crease 
and placed his thumb beside the fingers, almost parallel to 
the second metacarpal.  The examiner was not able to release 
the thumb from that position.  The veteran complained of 
severe pain when such an attempt was made.  The veteran was 
further unable to pinch his thumb to his index finger.  

In rendering a diagnosis, the examiner noted that the 
veteran's right thumb was not ankylosed.  The examiner stated 
that because the veteran refused to move his thumb, he was 
unable to measure strength, fatigability or incoordination of 
the thumb.  The examiner stated that, in his opinion, the 
veteran's unwillingness to move his thumb was 
psychophysiological.  The examiner pointed out that there was 
a callus formation on the ulnar side of the thumb, suggesting 
that it had been used in some manner.  He stated that he 
expected x-rays to be within normal limits.  A radiological 
report confirmed the examiner's opinion, as they showed no 
fractures, dislocations or bony erosions.  

Analysis

As previously stated, the veteran is presently assigned a 20 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5224, for residuals of a right thumb injury.  
Under that Code section, a 10 percent evaluation is warranted 
for favorable ankylosis of the thumb of the major or minor 
hand, and a 20 percent evaluation is warranted for 
unfavorable ankylosis of the thumb of the major or minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2001).

A note preceding Diagnostic Code 5220 states that in 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation. (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis. (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  

The Board has thoroughly reviewed the evidence of record and 
concludes that the presently assigned 20 percent evaluation 
under Diagnostic Code 5224 is appropriate, and that there is 
no basis for a higher rating for any time during the appeal.  
The reasons and bases underlying this determination will be 
detailed below.

The veteran is presently receiving the maximum available 
rating under Diagnostic Code 5224.  Therefore, the Board has 
considered whether any alternate Code sections may entitle 
the veteran to an increased rating.  One potentially 
applicable Code section is Diagnostic Code 5152, pertaining 
to amputation of the thumb.  This Code section provides for a 
30 percent evaluation for amputation of the thumb on the 
major hand, at the metacarpophalangeal joint or through the 
proximal phalanx.  A 40 percent rating is warranted for 
amputation of the thumb, major hand, with metacarpal 
resection.  

The Board finds that the veteran is not entitled to an 
increased rating on the basis of Diagnostic Code 5224.  As 
noted in the June 1999 VA examination report, the veteran's 
thumb was not ankylosed.  Since the note to 38 C.F.R. § 4.71a 
requires ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, in order for limitation of 
the thumb to be regarded as amputation, and since such 
ankylosis has not been established by the medical evidence of 
record, Diagnostic Code 5224 does not apply to the injury in 
question here.  Moreover, even in the absence of the note to 
38 C.F.R. § 4.71a, the most recent objective findings of 
flexion upon passive motion, along with normal x-ray results, 
further confirm that the veteran's right thumb should not be 
regarded as an amputation.  Additionally, the Board finds 
that there are no other Diagnostic Codes under which the 
veteran would be entitled to an increased evaluation for any 
period during the appeal.  

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  Such functional impairment, however, must be 
objectively supported.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  While the 
record clearly reflects the claimant's subjective reports of 
pain restricting or precluding movement of his right thumb, 
the Board finds the subjective complaints are not objectively 
supported. 

The Board acknowledges the examiner's report that he could 
not measure strength, fatigability or incoordination of the 
thumb, due to the veteran's refusal to attempt to move it.  
Therefore, the determination of whether pain and weakness 
considerations warrant an increased rating must be based on 
the remaining objective evidence of record.  In that regard, 
the Board observes that, although the veteran refused to 
actively move his thumb due to pain, on passive motion he had 
flexion to 10 degrees above and to 15 degrees below its 60 
degree resting position.  The examiner stated his belief that 
the veteran's inability to actively move the thumb was 
psychophysiological.  In other words, there is competent 
medical evidence of record that the failure of the veteran to 
move his thumb was not due to his service connected organic 
disability.  Furthermore, the examiner detected the presence 
of a callus formation on the ulnar side of the thumb, as if 
it had been used in some manner.  This finding further 
undermines the subjective report of inability to move the 
thumb due to the service-connected disability.  Finally, x-
rays were normal.  All of these factors lead to the 
conclusion that an increased evaluation on the basis of 
DeLuca principles is not appropriate in this case.  In so 
deciding, the Board acknowledges the objective findings of 
pain on movement, but finds that the veteran's present 
disability evaluation of 20 percent under Diagnostic Code 
5224 adequately contemplates such pain.

In summation, the evidence reveals residuals of a right thumb 
injury that are consistent with the present rating of 20 
percent under Diagnostic Code 5224 for the entirety of the 
veteran's appeal.  The veteran is therefore not entitled to 
an evaluation in excess of 20 percent at this time.  In 
reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).

Finally, the evidence does not reflect that the veteran's 
residuals of a right thumb injury have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 

ORDER

The schedular criteria having not been met, the claim of 
entitlement to a disability evaluation in excess of 20 
percent for residuals of a right thumb injury is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

